Citation Nr: 0328261	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  The veteran's claims on appeal are now serviced by 
the RO in Huntington, West Virginia, as a result of the 
veteran's relocation.


REMAND

The evidence of record shows that the veteran filed an 
application for an increase in disability evaluation due to 
unemployability in April 2000.  In a July 2000 rating 
decision, the RO denied an increased rating for the veteran's 
service-connected post-traumatic stress disorder as well as 
the claim of entitlement to a total rating based on 
individual unemployability.  The evidence of record at the 
time of that rating decision was a May 2000 VA examination 
report and VA treatment records.  The VA examination report 
contained a statement that the veteran received disability 
benefits from the Social Security Administration.  The 
examiner also rendered the opinion that the veteran's post-
traumatic stress disorder symptoms contributed to his 
unemployment.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

Following a review of the record, including the veteran's 
representative's presentation submitted in September 2003 
requesting a remand to the RO in order to obtain Social 
Security Administration records, the Board finds that it has 
no alternative but to remand this matter for additional 
development.  In addition to there being no evidence of the 
RO attempting to obtain records from the Social Security 
Administration relative to the veteran's disability benefits 
which reportedly began in 1990, the medical record has become 
stale.  Specifically, even though the VA examination 
performed at the outset of these claims was timely, these 
claims have been pending for over three years and the medical 
evidence of record is no longer representative of a current 
disability picture.  Thus, the Board finds the record 
insufficient upon which to properly evaluate the veteran's 
current disability.

It is also important to note at this juncture that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] (the VCAA) was signed into legislation.  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO supplied the veteran with a copy of updated 
regulations in an April 2003 supplemental statement of the 
case, it has at no time specifically advised the veteran of 
his rights and responsibilities under the VCAA.  Therefore, 
considering the procedural outline as set forth in the VCAA 
in conjunction with the veteran's claims folder, the Board 
finds that it must also remand this matter to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran's current treatment 
records should be obtained and 
associated with his claims folder.

3.	The RO should request all relevant 
records from the Social Security 
Administration and associate them with 
the veteran's claims folder.  If no 
records are found, a statement to that 
effect should be placed in the 
veteran's claims folder.

4.	After receipt of all requested and 
obtainable records, the veteran should 
be afforded a psychiatric examination 
to determine the severity of his post-
traumatic stress disorder.  The 
examiner should be requested to 
comment on the level of functional 
disability and what, if any, impact 
the veteran's symptoms of post-
traumatic stress disorder may have on 
his employability.  All opinions 
rendered should be accompanied by 
complete rationale and the examiner 
should comment upon his/her review of 
the veteran's current medical history.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




